DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior art Xu et al (US 2020/0228815) discloses, for affine motion inter prediction mode, forming control point motion vectors of the current coding unit based on inherited affine merge candidates extrapolated from CPMVs of the neighbor CUs, wherein the inherited affined candidates are derived from affine motion models of the neighboring blocks (¶¶132-133). However, Xu only talks about Affine merge mode and not affine advanced MVP. 
Most of the references do not have valid filing or publication date to be qualified as prior arts and provisional application 62/622,227 of the current application supports the limitations of claim 1.
Prior art on point but not qualified due to date: 
Zhang et al (Recent Development of AVS Video Coding Standard: AVS3); Huang et al (US 11057636); Zhang et al (US 11095917).

None of the prior arts combined or individually teach “deriving at least one inherited affine MVP based on a corresponding control-point MV set of at least one neighbouring block if said at least one neighbouring block is coded using an affine motion model; generating an affine MVP candidate list, wherein the affine MVP candidate list comprises said at least one inherited affine MVP; and encoding prediction differences of a current control-point MV set associated with the affine motion model using one predictor selected from the affine MVP candidate list at the video encoder side or decoding the prediction differences of the current control-point MV set associated with the affine motion model at the video decoder side using one predictor selected from the affine MVP candidate list.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/               Examiner, Art Unit 2486